oO Oo NIN DN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 2:20-cv-08206-JGB-JC Document18 Filed 07/27/21 Pagelofi1 Page ID #:189

JS-6

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

WILLIAM EVANS, Case No. 2:20-cv-08206-JGB-JC
Petitioner,

V. JUDGMENT

FELIPE MARTINEZ, JR..,

Respondent.

 

 

 

Pursuant to the Order Accepting Findings, Conclusions, and
Recommendations of United States Magistrate Judge, IT IS ADJUDGED that the
“Petition for Writ of Habeas Corpus by a Person in Federal Custody (28 U.S.C.

§ 2241),” which has been construed to be a motion arising under 28 U.S.C. § 2255,

and this action are dismissed without prejudice.

IT IS SO ADJUDGED.
DATED: July 27, 2021

HONORABLE JESUS G. BERNAL
UNITERATATES DISTRICT JUDGE

 
  

es

 

 
